NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                             JAN 17 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10175

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00129-LDG-
                                                 CWH-1
  v.

CHADWICK VILLAMOR,                               MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                  Lloyd D. George, Senior District Judge, Presiding

                            Submitted October 23, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Chadwick Villamor appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his conviction for unlawful

possession of a firearm, in violation of 18 U.S.C. §§ 922(g) and 924(a)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Villamor contends that, in light of his mental health problems, the district

court should not have imposed an above-Guidelines sentence of 60 months. We

review the sentence for substantive reasonableness, applying an abuse of discretion

standard. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Mohamed, 459 F.3d 979, 987 (9th Cir. 2006). The sentence is substantively

reasonable in light of the totality of the circumstances and the 18 U.S.C. § 3553(a)

factors, including Villamor’s extensive criminal history and the need to protect the

public and promote respect for the law. See Gall, 552 U.S. at 51.

      AFFIRMED.